DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s cancellation of claims 11 and 21 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s cancellation of claims 11 and 21 renders the previous rejections of claims 11 and 21 under 35 USC 112(b) and 112(f) moot. Therefore, the previous rejection of claims 11 and 21 under 35 USC 112(b) and 112(f) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 12, 14-16, 19 and 22 are rejected
Regarding claim 1, Figs. 2 and 4A of Schaefer teaches a microelectronic system, comprising: a plurality of semiconductor wafers (Items 230, 240, 250 and 260, respectively) coupled in a wafer-to-wafer vertical stack (Item 220 in Fig. 2; Item 420 in Fig. 4), each wafer (Any of Items 230, 240, 250 or 260) including a plurality of dies (4 different hatched tiles in each of Items 230, 230, 250 and 260, respectively), the wafers aligned (See Fig. 4A) such that the plurality of dies of each wafer couple to form a plurality of die stacks (Where the diagonal line tiles are aligned to form a stack, the blank tiles are aligned to form a stack, the horizontal line tiles are aligned to form a stack and the cross hatched tiles are aligned to form a stack), each die stack aligned along an axis transverse to a plane of at least one of the wafers (Any of Items 230, 240, 250 or 260); and a base die (Item 410) coupled to the plurality of die stacks, the base die (Item 410) comprising a plurality of logic chips and power domains  configured to provide independent logic, control and power to each die stack (Paragraph 0039 where Item 410 provides independent logic, control and power to each die stack).
Schaefer does not teach where the base die is configured to provide independent logic, control and power to a selected die in the plurality of die stacks vertically disposed on the base die. 
Fig. 1 of Hollis teaches a stack of memory dies (Item 104) coupled to a base die (Item 102), where the base die (Item 102) is a command die which includes logic configured to operate the memory dies (Paragraph 0012), and where the command die is configured to provide independent logic, control and power to a selected die in the stack of memory dies (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base die in Schaefer such that the base die 
The combination of Schaefer and Hollis does not explicitly teach where the command die is configured to test for defects and isolate defects in the selected die in the plurality of die stacks and disable the selected die within the system by performing over-voltage stress events to the plurality of die stacks using fuses.
Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects with a system (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the command die taught by the combination of Schaefer and Hollis be configured to isolate defects in the selected die in the plurality of die stacks and disable the selected die within the system by performing over-voltage stress events to the plurality of die stacks using fuses because fuses are known to remove defective portions of a stack from operation and fuses are advantageous in that they are not leaky and tend to be less expensive than other techniques used to span across multiple tiers (Lim Paragraph 0037).  
The combination of Schaefer, Hollis and Lim does not explicitly teach where the testing for defects and isolating of defects comes from the base die.
Fig.1 of Kobla teaches a memory stack having a system base layer (Item 110), where the system base layer (Item 110) comprises testing logic (Item 140), for testing (Paragraph 0033) of 
It would have been obvious to one having ordinary skill in the art to test for defects and isolate the defects in the selected die in the plurality of die stacks from the base die because it is known to control a memory stack from a base die, where signals from the base die are sent to the memory stack by vias (Kobla Paragraph 0032). 
The combination of Schaefer, Hollis and Lim does not explicitly teach where the circuitry in the base die comprises a plurality of transistors.
 Figs. 1-3 of McClure teaches a memory device where logic circuitry, a redundancy circuit (Item 31), comprises a plurality of transistors (Item 31B) and a plurality of fuses (Item 31A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the logic circuitry in the base die taught by the combination of Schaefer, Hollis and Lim to include a plurality of transistors because the transistors taught by McClure, in conjunction with the fuses taught by McClure and Lim, allows for programming of a redundant address based on the address of a defective memory cell (McClure Column 4, Lines 1-3 where the logic circuitry allows for programming of redundant addresses based on defective memory cells and Column 4, Lines 21-23).   
 The combination of Schaefer, Hollis and Lim does not teach where the plurality of transistors is configured to provide a switching or buffering from the base die to isolate defects within the system by performing over-voltage stress events to the plurality of die stacks, which fuses open high-resistance shorts or near-opens.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of transistors, taught by McClure, in the base command die, taught by the combination of Schaefer, Hollis and Lim, configured to provide a switching to isolate defects within the system by performing over-voltage stress events to the plurality of die stacks, which fuses open high-resistance shorts or near-opens because the switching allows defective memory cells to be identified and isolated such that the memory device may efficiently overcome isolated defects in an array that adversely affect the operation of individual memory cells (McClure Column 2, Lines 8-12 and Column 3, Lines 27-33). 
Examiner’s Note:  Schaefer’s identification of memory die layers [Items 230-260 respectively] are equivalent to the Applicant’s semiconductor wafers and Schaefer’s identification of tiles [Fig. 4A, Different hatched squares] is equivalent to the Applicant’s plurality of dies. This is evident from the Paragraph 0020 of Schaefer which defines a microchannel (which in Fig. 4A vertically connects between tiles having the same hatching) as a logical, independent, memory channel within a 3D memory stack. Therefore, each of the four 
Regarding claim 2, Schaefer further teaches the system where each independent power domain (Vint0-Vint3, respectively) is configured to provide an independent voltage supply (Paragraph 0023 where local Vints are present for each dies stack and where each of the local Vints are adjustable) to each die stack of the plurality of die stacks.
Regarding claim 8, Figs. 2 and 4A of Schaefer teaches a microelectronic system, comprising: a plurality of semiconductor wafers (Items 230, 240, 250 and 260, respectively) coupled in a wafer-to-wafer vertical stack (Item 220 in Fig. 2; Item 420 in Fig. 4), each wafer (Any of Items 230, 240, 250 or 260) including a plurality of dies (4 different hatched tiles in each of Items 230, 230, 250 and 260, respectively), the wafers aligned (See Fig. 4) such that the plurality of dies of each wafer couple to form a plurality of die stacks (Where the diagonal line tiles are aligned to form a stack, the blank tiles are aligned to form a stack, the horizontal line tiles are aligned to form a stack and the cross hatched tiles are aligned to form a stack); and a base die (Item 410) coupled to the plurality of die stacks, the base die (Item 410) comprising a plurality of logic chips and power domains (Vint0-Vint3) configured to provide independent logic, control and power circuitry for each die stack (Paragraph 0039 where Item 410 provides independent logic, control and power to each die stack).
Schaefer does not teach where the base die is configured to provide independent logic, control and power to a selected die in the plurality of die stacks vertically disposed on the base die. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base die in Schaefer such that the base die provides independent logic, control and power to a selected die in the plurality of die stacks vertically disposed on the base die, as taught by Hollis, because the base die being configured to operate more than one memory die in this manner such that a selected die can be provided with independent logic, control and power allows for increased memory density at a lower cost since logic circuitry is avoided in each memory die (Hollis Paragraph 0012). 
The combination of Schaefer and Hollis does not explicitly teach where the command die is configured to perform a fusing event to isolate a signal connection of a selected defective die from remaining dies of a die stack from the plurality of die stacks.
The combination of Schaefer and Hollis does not explicitly teach where the command die is configured to test the plurality of dies and perform a fusing event to isolate a signal connection of s elected effective die and disable the selected defective die from remaining dies of a die stack from the plurality of die stacks.
Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects with a system (Paragraph 0037).

The combination of Schaefer, Hollis and Lim does not explicitly teach where the testing for defects and isolating of defects comes from the base die.
Fig.1 of Kobla teaches a memory stack having a system base layer (Item 110), where the system base layer (Item 110) comprises testing logic (Item 140), for testing (Paragraph 0033) of the memory stack (Item 120) above the system base layer (Item 110), and repair logic (Item 145), which includes elements to repair defective elements (Paragraph 0033) of the memory stack (Item 120).     
It would have been obvious to one having ordinary skill in the art to test for defects and isolate the defects in the selected die in the plurality of die stacks from the base die because it is known to control a memory stack from a base die, where signals from the base die are sent to the memory stack by vias (Kobla Paragraph 0032). 
The combination of Schaefer, Hollis and Lim does not explicitly teach where the circuitry in the base die comprises a plurality of transistors.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the logic circuitry in the base die taught by the combination of Schaefer, Hollis and Bernstein to include a plurality of transistors because the transistors taught by McClure, in conjunction with the fuses taught by McClure and Lim, allows for programming of a redundant address based on the address of a defective memory cell (McClure Column 4, Lines 1-3 where the logic circuitry allows for programming of redundant addresses based on defective memory cells and Column 4, Lines 21-23).   
 The combination of Schaefer, Hollis and Lim does not teach where the plurality of transistors is configured to perform a fusing event to isolate a signal connection of selected die from remaining dies.
McClure further teaches where an enable circuit (Item 31) of the logic circuitry, which includes the plurality of transistors (Item 31B) and fuses (Item 31A), is configured to provide a switching to isolate defects (Column 2, Lines 8-12) within the system (Column 4, Lines 28-35 where a second transistor is turned on if the fuse is blown and will remain off if the fuse is not blown [the switching between the first and second transistor only occurs if the fuse is blown based on a temporary pulse]), by performing over-voltage stress events (Column 4, Lines 23-26 where a temporary pulse is applied to the system) to the plurality of die stacks, which fuse open high-resistance shorts or near-opens (Column 4, Lines 58-59 where a fuse may be blown to create an open circuit).

Examiner’s Note:  Schaefer’s identification of memory die layers [Items 230-260 respectively] are equivalent to the Applicant’s semiconductor wafers and Schaefer’s identification of tiles [Fig. 4A, Different hatched squares] is equivalent to the Applicant’s plurality of dies. This is evident from the Paragraph 0020 of Schaefer which defines a microchannel (which in Fig. 4A vertically connects between tiles having the same hatching) as a logical, independent, memory channel within a 3D memory stack. Therefore, each of the four tiles in each respective memory die layer in Schaefer’s Fig. 4A is a separate memory unit and thus the four different tiles in each memory die layer is equivalent to the Applicant’s plurality of dies.
Regarding claim 9, Schaefer further teaches where the logic in the base die (Item 410) is configured to control enabling and disabling of signal-to-signal, signal-to-supply, and supply-to-supply circuit paths within the die stacks (Paragraph 0038).
Regarding claim 12, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.

Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects within a vertical stack system (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the command die taught by the combination of Schaefer and Hollis be configured to isolate one or more defective regions of the wafer-to-wafer vertical stack from other regions of the wafer-to-wafer vertical stack, such that defective regions are isolated by performing over-voltage stress events to the plurality of die stacks, without rendering remaining dies of the plurality of die stacks inoperative because overvoltage stress events which form fuses are known to remove defective portions of a stack from operation and fuses are advantageous in that they are not leaky and tend to be less expensive than other techniques used to span across multiple tiers (Lim Paragraph 0037).   
McClure further teaches where an enable circuit (Item 31) of the logic circuitry, which includes the plurality of transistors (Item 31B) and fuses (Item 31A), is configured to isolate one or more defective memory cells (Column 2, Lines 8-12) within the system (Column 4, Lines 28-35 where a second transistor is turned on if the fuse is blown and will remain off if the fuse is not blown [the switching between the first and second transistor only occurs if the fuse is blown based on a temporary pulse]), by performing over-voltage stress events (Column 4, Lines 23-26 where a temporary pulse is applied to the system) to the plurality of die stacks, without rendering 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base die configured to isolate one or more defective regions of the wafer-to-wafer vertical stack from other regions of the wafer-to-wafer vertical stack, such that defective regions are isolated by performing over-voltage events to the plurality of die stacks, without rendering remaining dies of the plurality of die stacks inoperative because the isolation of defective memory cells by over-voltage stress events efficiently overcomes isolated defects in an array that adversely affect the operation of individual memory cells (McClure Column 2, Lines 8-12 and Column 3, Lines 27-33). 
Regarding claim 14, Figs. 2 and 4A of Schaefer teaches a method, comprising: coupling a plurality of wafers (Items 230-260) in a wafer-to-wafer vertical stack, each wafer including a plurality of dies (different hatched tiles in each layer; aligning the wafers (Items 230-260, respectively); aligning the wafers such that the plurality of dies of each wafer couple to form a plurality of die stacks (Fig. 4); coupling a base die (Item 410) to the plurality of die stacks, the base die (Item 410) including independent logic, control and power domain components (Items 422, 424, 426 and 428); and providing independent logic, control and power to each die stack (Paragraph 0038) through the base die (Item 410). 
Schaefer does not teach where the base die is configured to provide independent logic, control and power to a selected die in the plurality of die stacks vertically disposed on the base die. 
Fig. 1 of Hollis teaches a stack of memory dies (Item 104) coupled to a base die (Item 102), where the base die (Item 102) is a command die which includes logic configured to operate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base die in Schaefer such that the base die provides independent logic, control and power to a selected die in the plurality of die stacks vertically disposed on the base die, as taught by Hollis, because the base die being configured to operate more than one memory die in this manner such that a selected die can be provided with independent logic, control and power allows for increased memory density at a lower cost since logic circuitry is avoided in each memory die (Hollis Paragraph 0012). 
Schaefer does not teach testing the plurality of die stacks for defects by the logic from the base dies nor performing a fusing event to isolate and disable a selected defective die from remaining dies of the die stack.
Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects with a system (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test the plurality of die stacks for defects and performing a fusing event to isolate and disable a selected defective die from remaining dies of the die stack because testing identifies defects and fuses are known to remove defective portions of a stack from operation and fuses are advantageous in that they are not leaky and tend to be less expensive than other techniques used to span across multiple tiers (Lim Paragraph 0037).  

Fig.1 of Kobla teaches a memory stack having a system base layer (Item 110), where the system base layer (Item 110) comprises testing logic (Item 140), for testing (Paragraph 0033) of the memory stack (Item 120) above the system base layer (Item 110), and repair logic (Item 145), which includes elements to repair defective elements (Paragraph 0033) of the memory stack (Item 120).     
It would have been obvious to one having ordinary skill in the art to test for defects and isolate the defects in the selected die by the logic from the base die because it is known to control a memory stack from a base die, where signals from the base die are sent to the memory stack by vias (Kobla Paragraph 0032). 
Schaefer does not teach performing a fusing event to isolate a selected defective die from remaining dies of the die stack by a switching component from the base die.
McClure teaches where an enable circuit (Item 31) of the logic circuitry, which includes a switching component which comprises a plurality of transistors (Item 31B) and fuses (Item 31A), is configured to provide a switching to isolate a targeted defective memory cells from remaining memory cells (Column 2, Lines 8-12) within the system (Column 4, Lines 28-35 where a second transistor is turned on if the fuse is blown and will remain off if the fuse is not blown [the switching between the first and second transistor only occurs if the fuse is blown based on a temporary pulse]), by performing a fusing event (Column 4, Lines 23-31 where a temporary pulse is applied to the system and a fuse may be blown) to the plurality of die stacks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a fusing event to isolate a targeted defective die 
Examiner’s Note:  Schaefer’s identification of memory die layers [Items 230-260 respectively] are equivalent to the Applicant’s wafers and Schaefer’s identification of tiles [Fig. 4A, Different hatched squares] is equivalent to the Applicant’s plurality of dies. This is evident from the Paragraph 0020 of Schaefer which defines a microchannel (which in Fig. 4A vertically connects between tiles having the same hatching) as a logical, independent, memory channel within a 3D memory stack. Therefore, each of the four tiles in each respective memory die layer in Schaefer’s Fig. 4A is a separate memory unit and thus the four different tiles in each memory die layer is equivalent to the Applicant’s plurality of dies.
Regarding claim 15, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where performing the fusing event comprises: repairing defects within one or more die stacks through over-voltage stress events applied to one or more of the plurality of die stacks from the base die, the over-voltage stress events arranged to fuse open high-resistance shorts or near-opens within the one or more of the die stacks.
Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects with a vertical stack system (Paragraph 0037).

McClure further teaches where an enable circuit (Item 31) of the logic circuitry, which includes the plurality of transistors (Item 31B) and fuses (Item 31A), is configured to provide a switching to isolate defects (Column 2, Lines 8-12) within the system (Column 4, Lines 28-35 where a second transistor is turned on if the fuse is blown and will remain off if the fuse is not blown [the switching between the first and second transistor only occurs if the fuse is blown based on a temporary pulse]), by performing over-voltage stress events (Column 4, Lines 23-26 where a temporary pulse is applied to the system) to the plurality of die stacks, which fuse open high-resistance shorts or near-opens (Column 4, Lines 58-59 where a fuse may be blown to create an open circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the performing the fusing event comprise repairing defects within one or more die stacks through over-voltage stress events applied to one or more of the plurality of die stacks, the over-voltage stress events arranged to fuse open high-resistance shorts or near-opens within the one or more of the die stacks because the over-voltage stress events allow for defective memory cells to be identified and isolated such that the memory 
Regarding claim 16, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where the method further comprises isolating dies having defects within the one or more die stacks and functionally severing the dies having defects from the one or more die stacks via the over-voltage stress events, without rendering inoperable remaining dies within the one or more die stacks.
Fig. 3 of Lim teaches an integrated circuit stack where testing is conducted on the stack (Paragraph 0037) where a fuse is blown after testing to isolate defects with a vertical stack system (Paragraph 0037).
McClure further teaches where the over-voltage stress event (Column 4, Lines 23-26 where a temporary pulse is applied to the system) isolates dies having defects within the one or more die stacks and functionally severing the dies having defects from the one or more die stacks without rendering inoperable remaining dies within the one or more die stacks (Column 2, Lines 4-7 where only an individual die is replaced with a redundant circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to isolate dies having defects within the one or more die stacks and functionally sever the dies having defects from the one or more die stacks via the over-voltage stress events, without rendering inoperable remaining dies within the one or more die stacks because individually replacing defective dies with a single redundant storage circuit results in a memory device capable of efficiently  handling isolated defects occurring within an array of memory cells in a memory device (McClure Column 2. Lines 8-12).
Regarding claim 19, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where recovering one or more dies of a defective die stack for use by applying an over-voltage stress events to the defective die stack, the over-voltage stress event fusing open a defect within the defective die stacks that rendered the one or more dies of the defective die stack inoperable.
McClure further teaches where an enable circuit (Item 31) of the logic circuitry, which includes the plurality of transistors (Item 31B) and fuses (Item 31A), is configured to provide a switching to isolate defects (Column 2, Lines 8-12) within the system (Column 4, Lines 28-35 where a second transistor is turned on if the fuse is blown and will remain off if the fuse is not blown [the switching between the first and second transistor only occurs if the fuse is blown based on a temporary pulse]), by performing over-voltage stress events (Column 4, Lines 23-26 where a temporary pulse is applied to the system) to the plurality of die stacks, which fuse open high-resistance shorts or near-opens (Column 4, Lines 58-59 where a fuse may be blown to create an open circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recover one or more dies of a defective die stack for use by applying an over-voltage stress events to the defective die stack, the over-voltage stress event fusing open a defect within the defective die stacks that rendered the one or more dies of the defective die stack inoperable because the over-voltage stress events allow for defective memory cells to be identified and isolated such that the memory device may efficiently overcome isolated defects in an array that adversely affect the operation of individual memory cells (McClure Column 2, Lines 8-12 and Column 3, Lines 27-33). 
Regarding claim 22, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above. 
Schaefer does not teach a switching component in the base die configured to select the defective die for isolation.
Hollis further teaches where the base die is a command die comprising logic circuitry to operate the memory die above it.
McClure further teaches a switching component (Item 21 [the redundant address detection circuit], in logic circuitry (Item 10) present in a portion of the memory device separate from the memory array (Item 2), configured to select the defective die for isolation (Column 3, Lines 51-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a switching component in the base die of Schaefer configured to select the defective fie for isolation as taught by McClure because the switching component determines which storage circuit is to be used to replace a defective memory cell (McClure Column 3, Lines 59-65).    
Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as obvious over Schaefer (US 2013/0279276) hereinafter “Schaefer” in view of Hollis (US 2012/0051152) hereinafter “Hollis”, Lim et al. (US 2016/0233134) hereinafter “Lim”, McClure (US 6,731,550) hereinafter “McClure” and Kobla et al. (US 2014/0013185) hereinafter “Kobla” and in further view of Wilson et al. (US 2016/0133310) hereinafter “Wilson”.
Regarding claim 6, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above except where one or more 
Wilson further teaches one or more dies in a die stack are recoverable for use (Paragraph 0022) after an over-voltage stress event fuses open a defect (Paragraph 0021) within the die stack that renders the one or more dies of the die stack inoperable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more dies in each die stack be recoverable for use after an over-voltage stress event fuses open a defect within the die stack that renders the one or more dies of the die stack inoperable because it allows the memory, after manufacturing, to stay in operation after the over-voltage event (Wilson Paragraphs 0021-0022).
Regarding claim 7, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where the base die is configured to isolate one or more defective regions of the wafer-to-wafer vertical stack, and to recover one or more other regions of the wafer-to-wafer vertical stack that are adjacent to the defective region in the wafer-to-wafer vertical stack.
However, Schaefer further teaches where logic circuitry for a memory array is located in a base die (Item 410) and Hollis further teaches where the base die is a command die comprising logic circuitry to operate the memory die above it. 
McClure further teaches where the logic circuitry (Item 10), is configured to isolate one or more defective regions of the memory array (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base die to isolate one or more defective 
Wilson teaches where logic circuitry is arranged to isolate and functionally sever one or more regions of the wafer-to-wafer stack that is affected by a defect in the wafer-to-wafer stack, and to recover one or more regions of the wafer-to-wafer stack that are adjacent to the defect in the wafer-to-wafer stack (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base die be arranged to isolate and functionally sever one or more regions of the wafer-to-wafer vertical stack that is affected by a defect in the wafer-to-wafer vertical stack, and to recover one or more other regions of the wafer-to-wafer vertical stack that are adjacent to the defect in the wafer-to-wafer vertical stack because it allows the wafer-to-wafer vertical stack to continue to operate as a memory without being affected by a defect present in the wafer-to-wafer vertical stack after the initial manufacturing process is complete (Wilson Paragraphs 0021 and 0022).
Regarding claim 13, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where the plurality of transistors in the base die are configured to provide the independent, logic, control and power circuitry to recover operative regions of the wafer-to-wafer vertical stack.

McClure further teaches where the logic circuitry (Item 10) is configured to isolate one or more defective regions of the memory array (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the base die to isolate one or more defective regions of the wafer-to-wafer stack because isolating one or more defective regions in the memory array may efficiently overcome isolated defects in an array that adversely affect the operation of individual memory cells (McClure Column 2, Lines 8-12 and Column 3, Lines 27-33). 
Wilson teaches where logic circuitry is arranged to isolate one or more regions of the wafer-to-wafer stack that is affected by a defect in the wafer-to-wafer stack, and to recover one or more regions of the wafer-to-wafer stack (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of transistors in the base die be configured to provide the independent logic, control and power circuitry to recover operative regions of the wafer-to-wafer stack because it allows the wafer-to-wafer stack to continue to operate as a memory without being affected by a defect present in the wafer-to-wafer stack after the initial manufacturing process is complete (Wilson Paragraphs 0021 and 0022).
Claims 3, 4, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2013/0279276) hereinafter “Schaefer” in view of Hollis (US 2012/0051152) hereinafter “Hollis”, Lim et al. (US 2016/0233134) hereinafter “Lim”, McClure (US 6,731,550) .
Regarding claim 3, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above except where the system further comprises at least one active or passive voltage regulator and/or at least one operational amplifier at the base die coupled to each die stack.
Or-Bach teaches a 3D integrated circuit that is used as a DRAM (Fig. 11D) where a voltage regulator is included in a DRAM structure (Column 35, Lines 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an active or passive voltage regulator at the base die coupled to each die stack because the voltage regulator can be used to programmably or selectively power down a block inside of the 3D DRAM structure (Or-Bach Column 35, Lines 13-15) and effectively control voltage supplied by a positive power supply (VCC) to each die stack (Or-Bach Column 35, Lines 23-26). 
Regarding claim 4, the combination of Schaefer, Hollis, Lim, McClure, Kobla and Or-Bach teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where the at least one active or passive voltage regulator is switchable out of circuit during an intentional over-voltage fusing event.
Or-Bach further teaches where the voltage regulator is switchable out of a circuit (Column 35, Lines 25-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have the voltage regulator be switchable out of a circuit during an intentional over-voltage fusing event because the voltage regulator is meant to limit the 
Examiner’s Note: The language “switchable out of a circuit during an intentional over-voltage fusing event” does not require that the prior art teach switching the voltage regulator out of circuit during an intentional over-voltage fusing event, only that the voltage regulator is switchable. The Examiner has shown by the Or-Bach reference that it would have been obvious to one having ordinary skill in the art that the voltage regulator is switchable out of a circuit if desired.      
Regarding claim 10, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above except where the system further comprises at least one active or passive voltage regulator and/or at least one operational amplifier in a respective independent power domain for each die stack.
Schaefer further teaches an independent power domain (Items Vint0-Vint3, respectively) for each die stack.
Or-Bach teaches a 3D integrated circuit that is used as a DRAM (Fig. 11D) where a voltage regulator is associated with a power domain (VCC) in a DRAM structure (Column 35, Lines 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an active or passive voltage regulator in a respective independent power domain for each die stack because the voltage regulator can be used to programmably or selectively power down a block inside of the 3D DRAM structure (Or-
Regarding claim 17, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach isolating dies of one or more other die stacks from the over-voltage stress events applied to the one or more of the die stacks through switching controlled by the base die.
Schaefer further teaches where logic, control and power circuitry (Items 422, 424, 426 and 428) is located in a base die (Item 410).
Fig. 1 of Hollis teaches a stack of memory dies (Item 104) coupled to a base die (Item 102), where the base die (Item 102) is a command die which includes logic configured to operate the memory dies (Paragraph 0012), and where the command die is configured to provide independent logic, control and power to a selected die in the stack of memory dies (Paragraph 0014).
Or-Bach teaches a memory device where switches (Items 1706 and 1707) isolate dies from defective/malfunctioning portions of the circuit (Column 15, Lines 61-67).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to isolate dies of one or more other die stacks from the over-voltage stress events applied to the one or more of the die stacks through switching controlled by the base die because the base die of the has all of the logic, control and power circuitry (Schaefer Paragraph 0039) and this method of isolating a defect guarantees minimal impact on circuit performance (Or-Bach Column 15, Line 67- Column 16, Line 2). Further, “(C) Use of known technique to improve similar devices (methods, or products) in the same way and (D) Applying a KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 20, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above except where the method further comprises providing an independent power supply to each die stack via an active or passive voltage regulator associated to the die stack.
Schaefer further teaches providing an independent power domain (Items Vint0-Vint3, respectively) to each die stack.
Or-Bach teaches a 3D integrated circuit that is used as a DRAM (Fig. 11D) where a voltage regulator is associated with a power domain (VCC) in a DRAM structure (Column 35, Lines 23-26) to supply power.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an independent power supply to each die stack via an active or passive voltage regulator associated to the die stack because the voltage regulator can be used to programmably or selectively power down a block inside of the 3D DRAM structure (Or-Bach Column 35, Lines 13-15) and effectively control voltage supplied by a positive power supply (VCC) to each die stack (Or-Bach Column 35, Lines 23-26). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2013/0279276) hereinafter “Schaefer” in view of Hollis (US 2012/0051152) hereinafter “Hollis”, Lim et al. (US 2016/0233134) hereinafter “Lim”, McClure (US 6,731,550) hereinafter “McClure” and Kobla et al. (US 2014/0013185) hereinafter “Kobla” and in further view of Seo .
Regarding claim 5, the combination of Schaefer, Hollis, Lim, McClure and Kobla teaches all of the elements of the claimed invention as stated above.
Schaefer does not teach where the plurality of transistors are one or more switching components controlled at the base die and arranged to isolate signal, control or supply paths of one or more regions of the wafer-to-wafer vertical stack from other regions of the wafer-to-wafer vertical stack.
While McClure teaches a plurality of transistors that are configured to provide a switching and arranged to isolate signal, control or supply paths of one or more regions of the wafer-to-wafer stack from other regions of the wafer-to-wafer stack (as stated in the rejection of claim 1 above, and thus specific citations not repeated here), McClure does not explicitly teach where the plurality of transistors are one or more switching components controlled at the base die and arranged to isolate signal, control or supply paths of one or more regions of the wafer-to-wafer stack from other regions of the wafer-to-wafer stack. 
Seo teaches where a switching component (Paragraph 0111) is included in a DRAM structure to isolate signal, control or supply paths of one or more regions of the DRAM from other regions of the DRAM (Paragraphs 0105 and 0111).
Paragraph 0013 of Clinton teaches a memory device where a transistor (Item 9) is part of a switch circuit (Item 7).
As previously stated in the rejection of claim 1 above, Fig. 1 of Hollis teaches a stack of memory dies (Item 104) coupled to a base die (Item 102), where the base die (Item 102) is a command die which includes logic configured to operate the memory dies (Paragraph 0012), and 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of transistors be one or more switching components controlled at the base die and arranged to isolate signal, control or supply paths of one or more regions of the wafer-to-wafer vertical stack from other regions of the wafer-to-wafer vertical stack because the transistors as switching components can selectively perform an operation of repairing a failed memory cell by replacing the failed memory cell with a redundant memory cell according to the type of failed cells occurring in the normal cell region (Seo Paragraphs 0105 and 0111). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2013/0279276) hereinafter “Schaefer” in view of Hollis (US 2012/0051152) hereinafter “Hollis”, Lim et al. (US 2016/0233134) hereinafter “Lim”, McClure (US 6,731,550) hereinafter “McClure”, Kobla et al. (US 2014/0013185) hereinafter “Kobla” and Or-Bach et al. (US 8994404) hereinafter “Or-Bach” and in further view of Bang et al. (US 2017/0287570) hereinafter “Bang”.
Regarding claim 18, the combination of Schaefer, Hollis, Lim, McClure and Or-Bach teaches all of the elements of the claimed invention as stated above except providing the switching via one or more operational amplifiers disposed at the base die or within the one or more of the die stacks.
Schaefer further teaches where logic, control and power circuitry (Items 422, 424, 426 and 428) is located in a base die (Item 410).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the switching via one or more operational amplifiers disposed at the base die or within the one or more of the die stacks because an operational amplifier is known to be part of a switching circuit along with other components (Bang Paragraph 0088) and “(B) Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1, 8 and 14 under 35 USC 103(a) have been fully considered and are persuasive (See Examiner’s Note below).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim and Kobla.
Examiner’s Note: While the Examiner agrees that McClure taken alone does not teach circuitry in a base die, the Examiner provides additional reference, Kobla, which teaches that defect repair logic is present in a base die. As such, the Examiner avers that the combination of McClure and Kobla, along with the other references relied upon for claims 1, 8 and 14, renders the claim limitations obvious.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891